IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. No. 1703006467

v.
ERICK J. WYATTE,
Defendant.
Trial Held: January 23-24, 2018
Decided: February 12, 2018
ORDER
Upon the Defendant’s Motion for Judgment of Acquittal

and Decision Afcer Non-Jury Trial Held Before the
Honorable William L. Witham, Jr.

Stephen E. Smith, Esquire of the Department of Justice, Dover, Delaware; attorney
for the State of Delaware.

Andre M. Beauregard, Esquire of Brown Shiels & Beauregard, LLC, Dover,
DelaWare; attorney for the Defendant.

WITHAM, R.J.

State v. Eric J. Wyatte
I.D. No. 1703006467
February12, 2018

I. T he Defendant’s Motion for Judgment of Acquittal

Before the Court addresses the individual charges brought against the
Defendant, Erick J. Wyatte, the Court will address Mr. Wyatte’ s Motion for Judgment
of Acquittal, that was raised at the end of the bench trial in this matter. Mr. Wyatte
contends that he is entitled to judgment of acquittal in this case because the State
allegedly failed to provide him with necessary discovery that he requested prior to
trial. The Court declines to address the merits of Mr. Wyatte’s contention, however,
because, as the Court previously explained, trial is not the appropriate time to raise
disputes with respect to alleged discovery violations. Mr. Wyatte should have, and
certainly could have, raised his concerns with the Court well in advance of trial. As
he did not, the Court deems his arguments as waived. Nevertheless, in doing so this
Court has weighed the relevant factors in affording the required discovery and finds
that the equities favor the State.

II. The Court’s Bench Decision

Pursuant to Superior Court Criminal Rule 23(a), Mr. Wyatte requested a non-
jury trial. The Court, after a searching inquiry of Mr. Wyatte’s right to a jury trial,
approved his waiver of that right, as it was knowing and voluntary, and conducted a
trial in accordance with Superior Court Criminal Rule 23(c). The Defendant is
charged with the following charges:

Count l: Non-Compliance with Bond, a felony, in violation of ll Del. C. §
2 l l 3 .

Count 2: Fleeing and Eluding, a felony, in violation of 21 Del. C. § 4103.

Count 3: Assault in the First Degree, a felony, in violation of l l Del. C. § 613.

2

State v. Eric J. Wyatte
I.D. No. 1703006467
February12, 2018

Count 4: Vehicular Assault in the First Degree, a felony, in violation of 1 l Del.
C. § 629.

Count 5: Driving While Suspended or Revoked, a misdemeanor, in violation
of 21 Del. C. § 2756.

Count 6: F ailure to Stop at a Stop Sign, in violation of 21 Del. C. § 4164.

Count 7: Unreasonable Speed, in violation of 21 Del. C. § 4168.

Count 8: Driver Must Wear Properly Adjusted and Fastened Seatbelt, in
violation of 21 Del. C. § 4802.

Count 9: Knowingly Operating a Motor Vehicle on Private Real Property
Without Consent of the Owner, in violation of 21 Del. C. § 4191.

Count 10: Leaving the Scene of a Property Damage Accident, in violation of
21 Del. C. § 4201.

Count 11: Failure to Report a Collision, in violation of 21 Del. C. § 4203(a).

This constitutes the Court’s decision:

First, the Court finds Mr. Wyatte GUILTY of Non-Compliance with Bond, as
he knowingly and unlawfully had contact with Mikaela Ray’ s property. Specifically,
Mr. Wyatte violated the terms of his bond - to refrain from contacting Ms. Ray or her
property - when he jumped on Ms. Ray’s vehicle and attempted to gain access to the
interior of the vehicle by pulling on its handles. In addition, Ms. Ray testified that
Mr. Wyatte drove his vehicle around into her backyard. The breach of this bond
cannot be, as Mr. Wyatte contended at trial, waived. On the issue of waiver, the
Court directs Mr. Wyatte’ s attention to what has been marked as Joint Ex. 1. It states,

in part, “[y]ou understand that, because this is an order of the Court, you cannot

3

State v. Eric J. Wyatte
I.D. No. 1703006467
February 12, 2018

violate this order even if the alleged victim requests, agrees, or contacts you in
violation of this order.”

Second, the Court finds Mr. Wyatte GUlLTY of Fleeing and Eluding,l as it is
apparent that, while driving a motor vehicle on a public street, Mr. Wyatte operated
his vehicle in disregard of a clearly discernable police signal. In making this
determination, the Court - after reviewing the MVR marked as Joint Ex. 4 - observed
that Officer Killen, of the Dover Police Department, positioned his vehicle directly
in front of Mr. Wyatte’s vehicle before immediately engaging the patrol vehicle’s
emergency lights. In spite of the foicer’s obvious attempt to stop Mr. Wyatte’s
vehicle, Mr. Wyatte drove around Officer Killen’s vehicle into the oncoming lane of
traffic, where Officer Smith’s vehicle was stopped. Then, Mr. Wyatte maneuvered
around Officer Smith’s vehicle, continuing onto the roadway and eventually onto
Route 13, in obvious flight from the two officers’ attempted detention. As the Court
is unconvinced that Mr. Wyatte’s conduct was innocent, the Court can safely
conclude that he did disregard a police officer’s signal in violation of 21 Del. C.§
4103.

Third, the Court finds Mr. Wyatte NOT GUILTY of Assault in the First
Degree, as he did not intentionally cause the victim, Carol Thompson, serious

physical injury. More precisely, although Ms. Thompson suffered a broken wrist,

 

1 lt should be noted that the statute under which the State seeks a conviction is titled
“Obedience to Authorized Person Directing Traffic”, not Fleeing and Eluding, in violation of 2 1 Del.
C. § 4103(b). The pattern instruction generally approved by the Superior Court is Disregarding a
Police Officer’s Signal.

State v. Eric J. Wyatte
I.D. No. 1703006467
February12, 2018

extensive bruising, road rash, and possibly a brain contusion, the State has failed to
demonstrate, beyond a reasonable doubt, that Ms. Thompson’s injuries created a
substantial risk of death, a serious and prolonged disfigurement, prolonged
impairment of health, or prolonged loss or impairment of the function of any bodily
organ. See ll Del. C. § 222(26).2

However, the Court, in accordance with ll Del. C. § 206, finds Mr. Wyatte
GUILTY of Assault in the Third Degree, as he recklessly caused Ms. Thompson’s
physical injuries. The Court’s determination of recklessness is based upon (1) Mr.
Wyatte’s apparent flight from officers; (2) the high rate of speed that he engaged in
to effectuate his escape; and (3) the fact that his blood tested positive for PCP.
Although there is no definitive proof of Mr. Wyatte’s exact speed, the Court can
reasonably conclude, as well as glean a reasonable inference, based upon the amount
of time required for officers to catch up to Mr. Wyatte after the officers initial
encounter with him, that Mr. Wyatte was traveling well above the speed limit in order
to elude the officers. These three factors, when combined, certainly establish a
conscious disregard of a substantial and unjustifiable risk to every driver and
pedestrian present on the roadway. Next, concerning the causation of Ms.
Thompson’s injuries, it is apparent that the Court’s fears regarding Mr. Wyatte’s
recklessness were justified, because, as a direct result of Mr. Wyatte’s conduct, Ms.

Thompson suffered injuries when, in a necessary attempt to avoid Mr. Wyatte’s

 

2 The Court notes that we only have circumstantial evidence of the Defendant striking Ms.
Thompson.

State v. Eric J. Wyatte
I.D. No. 1703006467
February 12, 2018

vehicle, she fell onto the roadway. The Court finds that Ms. Thompson’s conduct
was reasonable. And, therefore, the Court concludes that Mr. Wyatte caused her
injuries. Finally, the Court finds that the injuries suffered by Ms. Thompson clearly
constituted physical injuries, since her injuries include: a broken wrist that required
surgery, severe bruising to her face, and road rash.

Fourth, the Court finds Mr. Wyatte NOT GUILTY of Vehicular Assault in the
First Degree, because, as previously explained, the State failed to meet the burden of
proof beyond a reasonable doubt that Ms. Thompson’s injuries constitute serious
physical injuries, as defined by the Delaware Code.

However, the Court, in accordance with 11 Del. C. § 206, finds Mr. Wyatte
GUILTY of Vehicular Assault in the Second Degree, as he negligently caused Ms.
Thompson’s physical injuries while under the influence of drugs. The drug, as
demonstrated by State’s Exhibit 19, being PCP. And, in fact, Mr. Wyatte’s conduct
constituted more than negligence, as it has been previously described as reckless,
which is a higher standard for the State to prove. Finally, since the Court has already
established that Ms. Thompson suffered physical injuries, the Court refers the parties
to those injuries as previously described.

Fifth, the Court finds Mr. Wyatte GUILTY of Driving While his License was
Revoked, as demonstrated by Joint EX. 3, Mr. Wyatte’s certified driving record.

Sixth, the Court finds Mr. Wyatte GUILTY of Failure to Stop at a Stop Sign,
because, as depicted in the MVR, he did not stop at a stop sign immediately prior to
his vehicle overturning.

Seventh, the Court finds Mr. Wyatte GUILTY of Unreasonable Speed, as
6

State v. Eric J. Wyatte
I.D. No. 1703006467
February 12, 2018

prohibited by 21 Del. C. 4168. As previously mentioned by the Court, although the
Court cannot identify the exact speed that Mr. Wyatte was traveling, the Court can
reasonably conclude that his speed was greater than what was reasonable and prudent
under the circumstances, based upon the length of time required for police to catch
up to him after the initial police encounter. Moreover, Mr. Wyatte’s disregard for
actual and potential hazards was certainly demonstrated when he caused the injuries
to Ms. Thompson, then later when he struck a parked vehicle,

Eighth, the Court finds Mr. Wyatte GUILTY of Failing to Have his Seat Belt
Fastened, as demonstrated by Officer Smith’s testimony. More precisely, the Court
is referring to Officer Smith’s testimony where he described finding Mr. Wyatte in
the backseat of his vehicle, lying on the roof, after his vehicle had overturned. This
indicates to the Court that Mr. Wyatte was not secured by a seatbelt. Therefore, the
Court finds Mr. Wyatte in violation of 21 Del. C. § 4802.

Ninth, the Court finds Mr. Wyatte NOT GUILTY of Trespass by Motor
Vehicle, as it is apparent that the State made an error in charging Mr. Wyatte. 21 Del.
C. § 4191 refers to requirements for trailers and towed vehicles. Whereas, 21 Del. C.
§ 4191A, refers to the trespass of a motor vehicle on private property. The
distinction, although seemingly minor, is important Moreover, it is apparent that,
even if the Court considers the proper code section, Mr. Wyatte’s operation of his
vehicle on private property does not violate the Delaware Code because he did not
do so knowingly. Rather, as a result of his collision with a parked vehicle, Mr.
Wyatte was forced onto the front lawn of a homeowner. As there is no indication that

Mr. Wyatte was aware that it was practically certain that his driving would cause such

7

State v. Eric J. Wyatte
I.D. No. 1703006467
February 12, 2018

a result, the Court finds that he has not violated 21 Del. C. § 4191A.

Tenth, the Court finds Mr. Wyatte GUILTY of Leaving the Scene of a
Property Damage Accident, as it is apparent that he collided with a parked vehicle,
resulting in what appeared to be significant damage, then left the scene without
immediately stopping at the scene of the collision. The Court refers to the MVR,
again, which depicts Mr. Wyatte immediately fleeing after he collided with the
vehicle. The Court presumes that he did not have a chance to exchange information
with the owner of the vehicle prior to speeding away, in continuance of his escape
from police.

Eleventh, the Court finds Mr. Wyatte GUILTY of Failure to Report a
Collision, as he did not immediately report his collision with the vehicle depicted in
the MVR to the police agency which had the primary jurisdictional responsibility for
the location in which the collision occurred. Instead, Mr. Wyatte continued his flight
from police, albeit for a short period of time. Thus, the Court finds that Mr. Wyatte
has violated 21 Del. C. 4203(a).

The Court notes that all findings are made beyond a reasonable doubt.

 

IT IS SO ORDERED.
Hon. William L. Witham, Jr.
Resident Judge
WLW/dmh

oc: Prothonotary
cc: Stephen E. Smith, Esquire
Andre M. Beauregard, Esquire